DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a data acquisition unit, a navigation unit, a data analysis unit, and an element content map unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 108 in FIG. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Specification
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because TECHNICAL FIELD (paragraph [0002]) was unintentionally replaced.  It is unclear whether or not applicant intended to replace TECHNICAL FIELD with GOVERNMENT RIGHTS.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied as required by 37 CFR 1.125(b).  Numbering the paragraphs of the specification of record is not considered a change that must be shown.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SCANNING MODE APPLICATION OF NEUTRON-INDUCED GAMMA ANALYSIS FOR SOIL CARBON MAPPING.
The disclosure is objected to because of the following informalities:  
Paragraph [0031], line 8, “pulse source” before “102” should be replaced by --generator device--.
Paragraph [0031], line 9, --device-- should be inserted before “102”.
Paragraph [0032], line 2, --plurality of-- should be inserted before “gamma detectors 104”.
Paragraph [0032], line 3, “soil” before “120” should be replaced by --field--.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Currently Amended) A system for analyzing a soil content of a field, the system comprising: 
a data acquisition unit configured to detect gamma spectra of each soil sample of a plurality of soil samples, wherein a surface area of the field is divided into a plurality of portions and the plurality of soil samples comprises at least one soil sample from each portion of the plurality of portions; 
a navigation unit configured to detect geographic coordinates of each soil sample of the plurality of soil samples; 
soil sample of the plurality of soil samples with the geographic coordinates of [[the]] each soil sample of the plurality of soil samples and determine a weight percent of at least one element within each soil sample of the plurality of soil samples based on the detected gamma spectra of each soil sample of the plurality of soil samples; and 
an element content map unit configured to generate a map indicating a concentration of the at least one element within each soil sample of the plurality of soil samples .
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Currently Amended) The system of claim 1, wherein the plurality of soil samples cumulatively comprise at least 5% of the surface area of the field
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
Claim 3 should be amended as follows:
3. (Currently Amended) The system of claim 1, wherein the plurality of soil samples cumulatively comprise at least 10% of the surface area of the field.
Appropriate correction is required.
Claims 4-9 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
a content of soil of an agricultural field, the method comprising: 
dividing a surface area of the agricultural field into a plurality of portions; 
scanning at least one soil sample within each portion of the plurality of portions to detect gamma spectra of the at least one soil sample; 
associating the detected gamma spectra of the at least one soil sample with a geographic location of the at least one soil sample; 
calculating, based on the detected gamma spectra of the at least one soil sample, an amount of at least one element within the at least one soil sample; and 
generating a map indicating the amount of the at least one element within each portion of the plurality of portions of the agricultural field.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:
Claim 5 should be amended as follows:
5. (Currently Amended) The method of claim 4, wherein the amount of the at least one element within the at least one soil sample includes a concentration value of at least one of carbon (C), silicon (Si), potassium (K), oxygen (O), hydrogen (H), and chlorine (Cl).
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:
Claim 6 should be amended as follows:
6. (Currently Amended) The method of claim 4, wherein each portion of the plurality of portions has a homogeneous landscape.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:
Claim 7 should be amended as follows:
7. (Currently Amended) The method of claim 4, wherein scanning the at least one soil sample within each portion of the plurality of portions to detect gamma spectra of the at least one soil sample includes scanning using a pulsed fast thermal neutron system having a neutron generator.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:
Claim 8 should be amended as follows:
8. (Currently Amended) The method of claim 4, wherein the soil samples cumulatively comprise at least 10% of the surface area of the agricultural field.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
Claim 9 should be amended as follows:
9. (Currently Amended) The method of claim 4, further comprising: 
correcting an energy of the gamma spectra .
Appropriate correction is required.
Claims 10-20 are objected to because of the following informalities:
Claim 10 should be amended as follows:
10. (Currently Amended) A system for analyzing an elemental content of soil of a field, the system comprising: 
a data acquisition unit configured to collect gamma spectra of at least one soil sample; 
at least one soil sample; 
a data analysis unit configured to associate the collected gamma spectra of the at least one soil sample with the geographic coordinates of the at least one soil sample, and calculate a weight percent of an element within the at least one soil sample; and 
an element content map unit configured to generate a map indicating a concentration of the at least one soil sample based on the calculated weight percent..
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Currently Amended) The system of claim 10, wherein the at least one soil sample comprises a plurality of soil samples, and wherein the plurality of soil samples cumulatively comprise at least 10% of a surface area of the field.
Appropriate correction is required.
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Currently Amended) The system of claim 10, wherein the analysis unit is further configured to correct an energy of the gamma spectra -shifting and weight-percent calculator.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Currently Amended) The system of claim 15, wherein the spectra-shifting and weight-percent calculator is configured to shift the gamma gamma spectra of a plurality of gamma spectra, centroids of dominant peaks of the element are associated with a same one of a plurality of energy channels of the gamma spectra.
Appropriate correction is required.
Claims 17-19 are objected to because of the following informalities:  
Claim 17 should be amended as follows:
17. (Currently Amended) The system of claim 10, wherein the data analysis unit is further configured to calculate the weight percent of the element based on a life time of a gamma spectrum, wherein the life time of the gamma spectrum is an average of life times of each detector of a plurality of detectors.
Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Currently Amended) The system of claim 17, wherein the life time of the detector is based on a real measurement time, an input count rate, and an output count rate.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
data analysis unit is further configured to associate the calculated weight percent with a geographical middle point between two neighboring records..
Appropriate correction is required.
Claims 20 and 21 are objected to because of the following informalities: 
Claim 20 should be amended as follows:
20. (Currently Amended) The system of claim 10, wherein the concentration of the element within the at least one soil sample is indicative of [[the]] a content of at least one of carbon (C), silicon (Si), potassium (K), oxygen (O), and hydrogen (H).
Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  
Claim 21 should be amended as follows:
21. (Currently Amended) The system of claim 20, wherein the element content map unit is further configured to determine the content at least one soil sample gamma spectra detected within a portion of the field, and wherein the element content map unit is further configured to determine the content (K) at least one soil sample without using neutron irradiation of the soil.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a data acquisition unit, a navigation unit, a data analysis unit, an element content map unit in claims 1-3 and 10-21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 10-21are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim limitation “a data acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, 
Claim limitation “a navigation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim limitation “a data analysis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claim limitation “an element content map unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 4 recites a limitation “the soil sample” in lines 5, 6, and 8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 recites a limitation “at least one soil sample” in line 4.
Claim 8 recites a limitation “the soil samples” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 10 recites a limitation “the soil sample” in lines 3, 5, 5-6, and 8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 10 recites a limitation “at least one soil sample” in line 2.
Claim 10 recites a limitation “the at least one element” in lines 7-8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 10 recites a limitation “an element” in line 5.
Claim 18 recites a limitation “the detector” in line 1, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 17 recites a limitation “a life time of a spectrum” in line 2.
Claim 21 recites a limitation “the soil sample” in lines 1-2 and 3-4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 10 recites a limitation “at least one soil sample” in line 2.
Claim 21 recites a functional limitation “wherein the concentration of carbon (C) within the soil sample is determined based on an average of net spectra detected within a portion of the 
During examination, claims are given their broadest reasonable interpretation (BRI) in light of the specification as it would be interpreted by one of ordinary skill in the art. It is a best practice to make the record clear during prosecution by explaining the BRI of claim terms, as necessary, including explaining the BRI of any functional language. When 35 U.S.C. 112(f) is invoked, the BRI of the “means-plus-function” limitation is restricted to a corresponding structure in the supporting disclosure, and its equivalents (a corresponding specification that identifies and links a structure, material, or act to the function recited in the claim is considered to be part of the claim limitation). When 35 U.S.C. 112(f) is not invoked and an element is recited along with a function, that element is construed as being capable of performing the function – in other words, the BRI of that element is limited by the function.
It should be kept in mind, however, that there is a distinction between reciting a function compared to reciting an intended use or result. A functional limitation can provide a patentable distinction (limit the claim scope) by imposing limits on the function of a structure, material, or action. Typically no patentable distinction (no limit on the claim scope) is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim.
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b). Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., by not specifying any way to achieve those results) is unclear. Consider the following to determine whether a claim limitation expressed in functional language has clear boundaries: whether one of ordinary skill 
When 35 U.S.C. 112(f) is invoked, the specification must adequately disclose a corresponding structure, material, or act that performs the function. For “means”-type claims, an adequate disclosure requires that a corresponding structure or material is: (a) disclosed in a way that one of ordinary skill in the art will understand what specific structure or material the inventor has identified to perform the recited function; (b) sufficient to perform the entire function recited in the claim limitation; and (c) clearly linked to the function in the written description.
When the examiner determines that the boundaries of a claim are not reasonably clear, a rejection under 35 U.S.C. 112(b) should be made. Such a rejection puts the applicant on notice that it must fulfill its statutory duty under 35 U.S.C. 112(b) to ensure that claim language clearly defines the boundaries of the claim scope sought. In making a rejection, the examiner must identify the specific claim language that is indefinite, and explain why that language renders the boundaries of the claim unclear. When possible, the examiner should suggest how the indefiniteness issues may be resolved.
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function. The recited function does not follow from the structure recited in the claim, i.e., a data acquisition unit, a navigation unit, a data analysis unit, and an element content map unit, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.
wherein the concentration of carbon (C) within the soil sample is determined based on an average of net spectra detected within a portion of the field, and wherein the concentration of potassium is determined based on natural gamma spectra of the soil sample without using neutron irradiation of the soil) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., a data acquisition unit, a navigation unit, a data analysis unit, and an element content map unit, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner.

Claim limitation “a data acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a navigation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a data analysis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Claim limitation “an element content map unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 3 recite an intended use rather than an additional limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mendez et al. (U. S. Patent No. 10,725,201 B2) disclosed a compensated neutron correction for contributions outside a petro-physical model.
Inanc et al. (U. S. Patent No. 10,585,209 B2) disclosed sharpening of gamma-ray spectra-contrast.
Bliven et al. (U. S. Patent No. 9,274,245 B2) disclosed a measurement technique utilizing novel radiation detectors in and near pulsed neutron generator tubes for well-logging applications using solid--state materials.
Koltick (U. S. Patent No. 8,461,534 B1) disclosed a detection of buried explosives.
Estes et al. (U. S. Patent No. 7,763,845 B2) disclosed downhole navigation and a detection system.
Georgi et al. (U. S. Patent No. 7,356,413 B2) disclosed pore-scale geometric models for an interpretation of downhole-formation evaluation data.
Georgi et al. (U. S. Patent No. 7,257,490 B2) disclosed pore-scale geometric models for an interpretation of downhole-formation evaluation data.
Wilson (U. S. Patent No. 6,207,953 B1) disclosed an apparatus and methods for determining a gas saturation and a porosity of a formation penetrated by a gas-filled or liquid-filled borehole.
Caldwell (U. S. Patent No. 4,568,510 A) disclosed a method and a system for uranium exploration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884